DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This final action is in response to the amendment dated 12/24/21
Specification
The substitute specification filed on 12/24/21 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because on pages 4 and 7 new matter was added.
The specification does not include a cross-reference to the related 371 application. In addition, on page 3 of the specification, website addresses were included.
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Method claim 1 recites “targeted atomization of a liquid”. The claim fails to recite this step in an active manner. For example, “targeting”.  It is respectfully requested that the step(s) in claim 1 be amended to include active steps.
Claim 1 recites “and obtain the same electric charge by the ballo-electrical effect, said same electric charge being retained upon sedimentation of the aerosol on dust.” The examiner is unable to ascertain what Applicant is trying to claim. It is respectfully requested that this step be rewritten in active and clear manner. 
Claim 1 recites the limitation "ballo-electrical effect" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3-14, and 16-17 are rejected under 35 U.S.C. 103 as being obvious over Gielen (WO 2006/125283 A1) in view of Willocx (EP 2 239 893 B1).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 1, Gielen discloses a method that is deemed for lowering dust deposits on interior spaces or technical equipment (page 1, numbered lined 5-6), and is also deemed for speeding up cleaning and lowering the frequency of cleaning of interior spaces or technical equipment, wherein said method consisting of:
The targeted atomization (page 2, numbered lined 5-7 and numbered lines 43-44) of a liquid with spores of benign bacteria on a surface to be treated by means of an electrically and/or pneumatically powered atomizer (page 2, numbered lines 43-44), while said surface remains accessible to people and animals (Gielen does not use any disinfectants, only benign bacteria and is not harmful to people and animals).
Gielen appears silent to explicitly disclose the inherent sizes of the atomized droplets.
Willocx discloses a method for the microbiological cleaning of an interior space [0001] where the liquid with spores of benign bacteria is atomized by the electric atomizer to a droplet size smaller 
Regarding claim 3, Gielen appears silent to disclose the inherent concentrations of the spores of the benign bacteria. 
Willocx method is deemed to include that the concentration of spores of benign bacteria in the liquid to be atomized amounts to between 10° KVE/ml and 50 x 107 25 KVE/ml [0028 and 0042] in order to wash the air itself to reduce moulds and yeasts in the air [0028]. Therefore, the claimed invention as a whole would have been obvious before the effective filing dated of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to generate Gielen atomized droplet liquid at concentrations between 10° KVE/ml and 50 x 107 25 KVE/ml as taught by Willocx in order to wash the air itself to reduce moulds and yeasts in the air.
Regarding claim 4, Gielen appears silent to disclose the type of the atomizers used.
 Willocx atomizer is considered as an ultra-low volume atomizer, which generates a straight jet with a reach up to 10 meters or 30 less [0046] in order to obtain a homogeneous diffusion in the interior space and to let the aerosol descent to disinfect the horizontal and vertical surfaces through microcondensation [0046]. Therefore, the claimed invention as a whole would have been obvious before the effective filing dated of the claimed invention to a person having ordinary skill in the art to 
Regarding claim 5, Gielen appears silent to disclose flow rate values for the atomizers. 
Willocx atomizer is considered as an electric and/or pneumatic atomizer atomizes the liquid with spores of benign bacteria on the surface at a flow rate of maximum 300 ml a minute and an air flow of 0.2 liter per 5 minutes at a pressure of maximum 18 KPa [0025, 0028, and 0046] in order to wash the air itself to reduce moulds and yeasts in the air [0028]. Therefore, the claimed invention as a whole would have been obvious before the effective filing dated of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to generate Gielen atomized droplet liquid using the flow rates taught by Willocx in order to wash the air itself to reduce moulds and yeasts in the air.
Regarding claim 6, Gielen appears silent to disclose using microfiber to manually or mechanically clean surfaces.
Willocx discloses that it is optionally followed by the manual or mechanical cleaning of the surfaces by means of a microfiber [0039] in order to disinfect horizonal and vertical surfaces [0046]. The claimed invention as a whole would have been obvious before the effective filing dated of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Willocx manual or mechanical surface cleaning step to Gielen method in order to disinfect the horizontal and vertical surfaces.
Regarding claim 7, Gielen appears silent to disclose the amounts of atomized liquid with spores of benign bacteria per square meter of treated surfaces.
Willocx discloses that the amount of atomized liquid with spores of benign bacteria, applied per square meter of treated surface, 15 amounts to maximum 10 grams per m2, with the purpose of not 
Regarding claims 8-9, Gielen discloses the use of Bacillus subtilis (page 3, numbered lines 11-13).
Regarding claims 10-14, Gielen appears silent to disclose the use Sporosarcina or Paenibacillus or Paenisporosarcina.
Willocx discloses that the spores of the benign bacteria in the atomized liquid are chosen from the spores of aerobic spore-forming cold- tolerant bacteria of the genera Sporosarcina, Paenisporosarcina, or Paenibacillus or a combination thereof for applications at cold environmental temperatures 5 between 4 and 18 °C [0042] since these benign spore formers can displace remaining resistant bacteria and yeasts and molds and thereby prevent that the surfaces are recolonized by the noxious microorganisms [0026]. In addition, Willocx discloses that the spores of the benign bacteria in the atomized liquid chosen from the genus Sporosarcina consist of Sporosarcina globispora, aquimarina, or psychrophila or a combination thereof [0042], that the spores of benign bacteria in the atomized liquid chosen from the genus Paenisporosarcina consist of the spores of Paenisporosarcina macmoerdoensis [0042], that the spores of benign bacteria in the atomized liquid chosen from the genus Paenibacillus consist of the spores of Paenibacillus glacialis, amylolyticus, pabuli, xylanexedens, castaneae, or macquariensis antarcticus or a combination thereof [0042], and that the atomized Liquid consists of a solution of spores of aerobic spore-forming Bacillus varieties dissolved in demineralized water with 1% isopropyl-alcohol [0028 and 0035]. Therefore, the claimed invention as a whole would have been obvious before the effective filing dated of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Willocx benign sporeformers to Gielen 
Regarding claim 16, Gielen is deemed capable of stimulating the take-up and metabolizing of dust by the germinated spores because the surface charge of Bacillus spores obtained by the ballo-electrical effect favorably influences their germination speed (page 3, numbered lines 11-13).
 Regarding claim 17, Gielen discloses cleaning spaces (page 1, numbered lines 2-3) that are difficult to reach for manual cleaning. 
Response to Arguments
Applicant’s arguments, see pages 25-26 of the Remarks section, filed on 12/24/21, with respect to the rejections of claims 1-17 under 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Gielen WO 2006/125283 as shown above. Gielen teaches the single step of atomizing liquid containing spores of benign bacteria without the use of disinfectants.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798